In an injunction action, defendants appeal from an order of the Supreme Court, County of Nassau, entered September 16, 1965, which granted (a) the plaintiff’s application to take the deposition of defendants, citizen-residents of Virginia, in the County Courthouse at Mineóla, New York on September 22, 1965; and (b) certain other relief, all without notice to the defendants. Appeal dismissed, without costs. No appeal lies from an ex parte order (Matter of Police Benevolent Assn. v. Gagliardi, 9 A D 2d 929, affd. 9 N Y 2d 803; Matter of Conklin, 7 A D 2d 743; cf. Rosenberg v. Renmal Realty Corp., 9 A D 2d 760; Rikoon v. Two Boro Dress, 9 A D 2d 783).
Ughetta, Acting P. J., Christ, Brennan, Hill and Hopkins, concur.